Citation Nr: 1200434	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 8, 2005, for the grant of service connection for prostate cancer, to include consideration of clear and unmistakable error (CUE).

2.  Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer, to include consideration of CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1972, and from October 1976 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  While the evidence of record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for prostate cancer based on exposure to herbicides during such service, there is no evidence of record demonstrating that he was denied compensation for prostate cancer between September 25, 1985, and May 3, 1989, or submitted a claim for service connection for such condition between May 3, 1989, and November 7, 1996, the date on which the liberalizing law that added prostate cancer as a disease presumptively due to in-service exposure to herbicides became effective. 

2.  Entitlement to service connection for prostate cancer arose on January 8, 2004, when the medical evidence of record indicated that the Veteran was being treated for the same.

3.  The evidence of record indicates that a formal claim of entitlement to service connection for prostate cancer associated with herbicide exposure, dated March 8, 2005, was filed at the RO. 

4.  VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for prostate cancer associated with herbicide exposure prior to March 8, 2005.

5.  The appellant has not established, without debate, that the correct facts, as they were then known, were not before the RO in November 2005 or September 2007; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.

6.  Since the March 8, 2005 effective date of service connection, the Veteran's service connected residuals of prostate cancer consist of no more than urinary leakage causing the need to change absorbent materials no more than four times per day; erectile dysfunction; and a superficial, non-tender scar which measures 4 square inches.


CONCLUSIONS OF LAW

1.  CUE has not been established, and the criteria for an effective date earlier than March 8, 2005, for the grant of service connection for prostate cancer associated with herbicide exposure have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.105, 3.114, 3.400, 3.816 (2011).

2.  CUE has not been established, and the criteria for an initial disability rating in excess of 40 percent for residuals of prostate cancer have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's allegations of CUE, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).

Concerning the Veteran's other claims, the record reflects that the Veteran was mailed letters in January 2007, February 2008, and July 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.    

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded an VA examination in order to ascertain the current severity of the service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Earlier Effective Date

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (2011); Norris v. West, 12 Vet. App. 413 (1999).

In the instant case, the Veteran was granted presumptive service connection for prostate cancer based on exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of March 8, 2005, the date of his claim of entitlement to service connection for the same. 

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including prostate cancer.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for prostate cancer based on presumed exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for prostate cancer between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and November 7, 1996, the date on which the liberalizing law that added prostate cancer as a disease presumptively due to in-service exposure to herbicides became  effective.  As such, the effective date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

The Veteran's informal claim (VA Form 21-4138) of entitlement to service connection for prostate cancer was received by VA on March 8, 2005.  There is no indication in the claims file that any attempt was made, by the Veteran or any authorized representative, to seek service connection for prostate cancer prior to that date.  In fact, the most-recently dated document in the claims file immediately preceding the Veteran's March 2005 claim is a March 2001 letter from the Veteran's accredited representative to the RO regarding the Veteran's dependents.

Private treatment records indicate that the Veteran had a PSA of 5.0 in January 2004.  He had a biopsy performed in February 2004 that yielded abnormal results.  An actual diagnosis of prostate cancer first appears in the evidence of record in March 2004.  He underwent a radical prostatectomy in April 2004.  However, the mere existence of medical evidence of a diagnosis and treatment does not establish intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155(a) (2011); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b) (2011), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.

Based upon the treatment records currently associated with the claims file, there is no evidence that the Veteran was diagnosed with prostate cancer prior to January 8, 2004 (the date of the first elevated PSA reading).  Thus, the earliest date upon which the evidence of record demonstrates that the Veteran had prostate cancer, January 8, 2004, is the date upon which entitlement to service connection for diabetes associated with herbicide exposure arose. 

As discussed above, the date entitlement to service connection for prostate cancer arose is January 8, 2004, and the date of receipt of the claim of entitlement to service connection for prostate cancer is March 8, 2005.  The later of the two dates, January 8, 2004, and March 8, 2005, is March 8, 2005.  Thus, the earliest possible effective date for the award of service connection for prostate cancer is March 8, 2005.  38 C.F.R. § 3.400.

The Veteran does not argue that he filed a formal or informal claim of entitlement to service connection for prostate cancer prior to March 8, 2005.  Rather, the Veteran has generally asserted that the RO committed CUE in not granting him an earlier effective date on the basis of 38 U.S.C. § 5110(g) and its implementing regulation, 38 C.F.R. § 3.114, and also VAOPGCPREC 10-94.

CUE is a very specific and rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Rather, the claim must be raised with some degree of specificity.  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE). 

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)). 

The provisions of 38 C.F.R. § 3.114, unchanged through the RO decisions in question throughout the time of appeal, provide that: 

(a) Where ... compensation ... is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where ... compensation ... is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a). 

The regulation implements the provisions of 38 U.S.C.A. § 5110(g) (West 2002).  However, contrary to the Veteran's assertions, the provisions of the statute in question and the implementing regulation are permissive and do not require VA to make a retroactive award for a period of one year prior to the date of the Veteran's claim, regardless of whether the appellant met the criteria for an award of benefits when the new law was enacted or became effective.  McCay v. Brown, 9 Vet. App. 183, 187 (1996).  Hence, even if those provisions had been specifically considered, the RO would not have been required to provide an earlier effective date.

Further, in order for these provisions to be applicable, the Veteran would have to have met all criteria for the benefit from the effective date of the liberalizing law.  The Veteran has argued that 38 C.F.R. § 3.114(a)(3) entitles him to an earlier effective date; however, 38 C.F.R. § 3.114(a)(3) is subordinate to 38 C.F.R. § 3.114 (a).  As mentioned above, under 38 C.F.R. § 3.114(a), in order for a claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  In this case, the effective date of the liberalizing law was November 7, 1996.  The date the VA received the Veteran's claim for service connection for prostate cancer was March 5, 2005.  The earliest date upon which the evidence of record demonstrates that the Veteran had prostate cancer is January 8, 2004.  As such, eligibility did not exist continuously from the effective date of the liberalizing law through the date of claim, and 38 C.F.R. § 3.114(a)(3) is thus not applicable.  In accordance with 38 U.S.C.A. § 5110(g) and VAOPGCPREC 10-94, the effective date has been fixed in accordance with the facts found.

As such, any failure to apply the provisions of 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, or VAOPGCPREC 10-94 was not outcome determinative and therefore, did not constitute CUE.  The Veteran has not advanced any other basis for finding CUE, and the Board is unable to discern any such basis.

As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than March 8, 2005, for the grant of service connection for prostate cancer associated with herbicide exposure, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial total evaluation for prostate cancer

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

The history of the claim shows that the Veteran was granted service connection for residuals of a total prostatectomy with scar, incontinence, and erectile dysfunction in a November 2005 rating decision.  This disability was initially rated as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which rates malignant neoplasms of the genitourinary system, and was effective from March 8, 2005.

A 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.  

Considering the pertinent evidence in light of the above, the Board finds that an initial rating in excess of 40 percent for the Veteran's residuals of prostate cancer is not warranted at any time from the March 8, 2005, effective date of the award of service connection.

The pertinent medical evidence of record indicates that indicate that the Veteran had a PSA of 5.0 in January 2004.  He had a biopsy performed in February 2004 that yielded abnormal results.  An actual diagnosis of prostate cancer first appears in the evidence of record in March 2004.  He underwent a radical prostatectomy in April 2004.

Treatment records from June 2004, September 2004, and April 2005 reflects that the Veteran had a PSA level less than 0.002 and would use two pads per day.  In May 2005, another treatment note indicates that the Veteran used two to three pads per day, and he received a collagen injection.  Subsequent to the injection, the Veteran indicated in October 2005 to an examiner that he used one pad per day.  The examiner remarked that the Veteran's PSA level was undetectable.

On VA examination in October 2005, the Veteran reported experiencing approximately 20 episodes of urination during the course of the day, but only two episodes of nocturia.  He required using three pads per day.  The examiner noted that the Veteran had residuals of impotence.  No history of acute nephritis was noted, and the examiner observed that the date of the Veteran's last treatment for prostate cancer was April 2004.  The Veteran did not require intermittent or continuous catheterizations.  The examiner wrote that the Veteran was currently employed as a software engineer, and the only impact on his employment is that he leaked if he was required to lift a heavy object which required changing a pad.  The examiner observed that the Veteran had normal genitals.  There was no evidence of penile deformity.  There was no testicular atrophy or residuals of genitourinary disease.  Sensation and reflex were intact.  There was a 4 inch by 1 inch hyperpigmented scar which extended vertically just above the synthesis pubis with no evidence of adhesion, keloid formation, tenderness to palpation, or dehiscence.  The diagnosis given was status-post radical retropubic prostatectomy with secondary incontinence and impotence.

In November 2005, the Veteran underwent another colligen implant.  In December, he remarked to an examiner that he used four pads per day.  In August 2006, an examiner noted that the Veteran used two to three pads per day.

The Veteran's spouse, S.L.M., remarked in February 2007 that impotence drugs were not effective for her husband.

Another examiner noted in April 2007 that the Veteran used two to three pads per day.

The above-cited evidence does not support assignment of a disability rating in excess of 40 percent for residuals of prostate cancer at any point from the March 8, 2005 grant of service connection.  The evidence pertinent to this time frame indicates that the Veteran had undergone a prostatectomy, and there was no recurrence of prostate cancer.  The Veteran clearly experiences urinary leakage and stress incontinence, but at no point has the evidence shown that he needed to change pads more than four times a day or use an appliance.  There was no indication of renal dysfunction.  There was no indication of residual disability outside of erectile dysfunction.

The Board notes that to the extent the Veteran has suffered from erectile dysfunction as residual of his prostate cancer, service connection has been awarded for this disability, and he receives special monthly compensation for anatomical loss of a creative organ.

With regard to the scar, disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are inapplicable in this case.

A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

In order to receive a compensable disability rating under Diagnostic Code 7801, the scar must cover an area or areas exceeding 6 square centimeters.  According to the October 2005 VA examiner, the Veteran's scar covered an area of 4 square inches.  Thus, according to the evidence of the VA examiner, a separate compensable disability rating for the Veteran's scar is not warranted under Diagnostic Code 7801, as the area covered by the Veteran's service connected scar totals less than 6 square inches.  Additionally, due to the aforementioned measurements, a compensable disability rating is not warranted under Diagnostic Code 7802, as the area covered by the scars covers less than 144 square inches.

A compensable evaluation is also not warranted under Diagnostic Code 7803 as according to the October 2005 VA examiner, the scar is neither superficial nor unstable.

The Board recognizes that under Diagnostic Code 7804, a disability rating of 10 percent is warranted for scars that are superficial and painful on examination.  The October 2005 VA examiner observed that the Veteran's scar was not tender to palpation.  As such, a compensable disability rating is not warranted for under Diagnostic Code 7804.

Finally, with respect to Diagnostic Code 7805, none of the evidence of record gives any indication that the scar in question causes any limitation of motion.  Thus, a compensable disability rating is not warranted under Diagnostic Code 7805.

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  In this regard, renal dysfunction is not shown, nor is urinary retention requiring catheterization or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or requiring intensive management.  As such, no higher rating is warranted pursuant the criteria set forth in 38 C.F.R. § 4.115a.

The Board has also considered the Veteran's contention to the effect that he should be entitled to a total 100 percent disability rating for prostate cancer.  However, service connection for the disability in question was granted with an effective date of March 8, 2005.  The record reflects that that the Veteran's prostate was removed in April 2004, and as reported in the October 2005 VA examination, April 2004 was the last date of treatment for prostate cancer.  As there has been no local reoccurrence or metastasis since April 2004, the Veteran's cancer may be rated only based upon its residuals.

The Veteran has asserted that he should be entitled to a total 100 percent disability rating for prostate cancer on the basis of a CUE in the effective date for service connection for this disability.  In this matter, the Board refers to the CUE analysis performed above in finding that the effective date of March 8, 2005 for the award of service connection is proper.

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's claimed disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that the claim for a disability rating in excess of 40 percent for residuals of prostate cancer must be denied.  In reaching the conclusion to deny a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for the disability at any time pertinent to this appeal, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An effective date prior to March 8, 2008, for the grant of service connection for prostate cancer, to include consideration of CUE, is denied.

A disability rating in excess of 40 percent for residuals of prostate cancer, to include consideration of CUE, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


